Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of

June 25, 2013

among

WATERS CORPORATION

as Borrower

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

J.P. MORGAN EUROPE LIMITED

as London Agent

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC BANK USA, NATIONAL ASSOCIATION

and RBS CITIZENS, N.A.

as Joint Lead Arrangers and Joint Bookrunners

J.P. MORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION

and RBS CITIZENS, N.A.

as Syndication Agents

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BARCLAYS BANK PLC.,

DNB Bank ASA, New York Branch,

Mizuho Corporate Bank (USA),

TD Bank, N.A. and

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agents

[CSM #6701-450]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

 

Section 1.01. Defined Terms

     1   

Section 1.02. Classification of Loans and Borrowings

     21   

Section 1.03. Terms Generally

     21   

Section 1.04. Accounting Terms; GAAP

     21   

Section 1.05. Exchange Rates

     22   

ARTICLE II

The Credits

 

Section 2.01. Commitments

     22   

Section 2.02. Loans and Borrowings

     22   

Section 2.03. Notice of Borrowings

     23   

Section 2.04. Swingline Loans

     24   

Section 2.05. Letters of Credit

     26   

Section 2.06. Funding of Borrowings

     30   

Section 2.07. Repayment of Borrowings; Evidence of Debt

     31   

Section 2.08. Interest Elections

     32   

Section 2.09. Termination and Reduction of Commitments

     33   

Section 2.10. Incremental Commitments

     34   

Section 2.11. Prepayment of Loans

     37   

Section 2.12. Fees

     38   

Section 2.13. Interest

     39   

Section 2.14. Alternate Rate of Interest

     39   

Section 2.15. Increased Costs

     40   

Section 2.16. Break Funding Payments

     41   

Section 2.17. Taxes

     42   

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     45   

Section 2.19. Mitigation Obligations; Replacement of Lenders

     47   

Section 2.20. Defaulting Lenders

     48   

Section 2.21. Loan Modification Offers

     50   

ARTICLE III

Representations and Warranties



--------------------------------------------------------------------------------

Section 3.01. Corporate Existence and Standing

     51   

Section 3.02. Authorization; No Violation

     51   

Section 3.03. Governmental Consents

     51   

Section 3.04. Validity

     51   

Section 3.05. Use of Proceeds

     51   

Section 3.06. Litigation

     52   

Section 3.07. Financial Statements; No Material Adverse Change

     52   

Section 3.08. Investment Company Act

     52   

Section 3.09. Taxes

     52   

Section 3.10. ERISA

     52   

Section 3.11. Regulation U

     53   

Section 3.12. Environmental Matters

     53   

Section 3.13. Disclosure

     53   

Section 3.14. Subsidiary Guarantors

     53   

Section 3.15. Anti-Corruption Laws and Sanctions

     53   

ARTICLE IV

Conditions

 

Section 4.01. Effective Date

     54   

Section 4.02. Each Credit Event

     55   

ARTICLE V

Affirmative Covenants

 

Section 5.01. Payment of Taxes, Etc

     56   

Section 5.02. Preservation of Existence, Etc

     56   

Section 5.03. Compliance with Laws, Etc

     56   

Section 5.04. Keeping of Books

     56   

Section 5.05. Inspection

     56   

Section 5.06. Reporting Requirements

     56   

Section 5.07. Use of Proceeds and Letters of Credit

     59   

Section 5.08. Guarantee Requirement

     59   

ARTICLE VI

Negative Covenants

 

Section 6.01. Subsidiary Debt

     59   

Section 6.02. Liens Securing Debt

     59   

Section 6.03. Sale and Leaseback Transactions

     60   

Section 6.04. Merger, Consolidation, Etc

     60   

Section 6.05. Change in Business

     61   

 

ii



--------------------------------------------------------------------------------

Section 6.06. Certain Restrictive Agreements

     61   

Section 6.07. Leverage Ratio

     61   

Section 6.08. Interest Coverage Ratio

     61   

ARTICLE VII

Events of Default

ARTICLE VIII

The Agents

ARTICLE IX

Miscellaneous

 

Section 9.01. Notices

     66   

Section 9.02. Waivers; Amendments

     67   

Section 9.03. Expenses; Indemnity; Damage Waiver

     69   

Section 9.04. Successors and Assigns

     70   

Section 9.05. Survival

     73   

Section 9.06. Counterparts; Integration; Effectiveness

     74   

Section 9.07. Severability

     74   

Section 9.08. Right of Setoff

     74   

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     75   

Section 9.10. WAIVER OF JURY TRIAL

     75   

Section 9.11. Headings

     76   

Section 9.12. Confidentiality

     76   

Section 9.13. Conversion of Currencies

     77   

Section 9.14. Release of Subsidiary Guarantors

     77   

Section 9.15. USA PATRIOT Act

     77   

Section 9.16. No Fiduciary Relationship

     77   

Section 9.17. Non-Public Information

     78   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01

   — Subsidiary Guarantors

Schedule 2.01

   — Lenders and Commitments

Schedule 2.05

   — Existing Letters of Credit

Schedule 2.18

   — Payment Instructions

EXHIBITS:

 

Exhibit A      

   — Form of Assignment and Assumption

Exhibit B

   — Form of Subsidiary Guarantee Agreement

Exhibit C-1

   — Form of Opinion of Counsel for the Company

Exhibit C-2

   — Form of Opinion of General Counsel of the Company

Exhibit D

   — Form of Promissory Note

Exhibit E

   — Form of US Tax Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 25, 2013, among WATERS CORPORATION, a Delaware
corporation (the “Company”); the LENDERS party hereto; JPMORGAN CHASE BANK,
N.A., as Administrative Agent; and J.P. MORGAN EUROPE LIMITED, as London Agent.

The Company has requested the Lenders (such term and each other capitalized term
used and not otherwise defined herein having the meaning assigned to it in
Article I) to extend credit in the form of (a) Term Loans to the Company in US
Dollars in an aggregate principal amount of $300,000,000 and (b) Revolving
Commitments under which the Company may obtain Loans in US Dollars or Euros in
an aggregate principal amount at any time outstanding that will not result in
aggregate Revolving Exposures exceeding $1,100,000,000. The proceeds of
borrowings are to be used for general corporate purposes of the Company and its
subsidiaries, including repayment of amounts outstanding under the Existing
Credit Agreement, payment of indebtedness, financing of acquisitions, payment of
fees and expenses in connection with the credit facilities established hereby,
repurchases of equity securities of the Company and working capital.

The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lender” has the meaning set forth in Section 2.21(a).

“Adjusted LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in Euros for any
Interest Period, an interest rate per annum equal to the LIBO Rate for such
currency and such Interest Period.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder and under the other Loan Documents, and its successors in
such capacity as provided in Article VIII.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning set forth in Section 2.21(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Agents” means, collectively, the Administrative Agent and the London Agent.

“Agreement Currency” has the meaning assigned to such term in Section 9.13(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in US Dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the Reuters Screen
LIBOR 01 Page (or on any successor or substitute page on such screen, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other US laws, rules and regulations applicable to the Company and
its Subsidiaries concerning or relating to bribery or corruption.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars, or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan or Borrowing, the Administrative Agent
and (b) with respect to a Loan or Borrowing denominated in Euros, the London
Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 9.13(b).

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment at such time. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Loan of any Type or
the facility fees payable hereunder, as the case may be, the applicable rate per
annum set forth under the appropriate caption in the table below, based upon the
Leverage Ratio as of the most recent determination date:

 

Category

  Leverage
Ratio   Facility
Fee (basis
points per
annum)   LIBOR Spread
(basis points  per
annum)   ABR Spread
(basis points
per annum) Category 1   < 1.00   12.5   75.0   0.0 Category 2  
> 1.00 and < 1.75   15.0   85.0   0.0 Category 3   > 1.75 and < 2.50   20.0  
90.0   0.0 Category 4   > 2.50   25.0   112.5   12.5

The Leverage Ratio used on any date to determine the Applicable Rate shall be
that in effect at the end of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.06(a) or (b);
provided that if any financial statements required to have been delivered under
Section 5.06(a) or (b) shall not at any time have been delivered, the Applicable
Rate shall, until such financial statements shall have been delivered, be
determined by reference to Category 4 in the table above.

“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, HSBC Bank USA, National Association and RBS Citizens, N.A.,
in their capacities as the joint lead arrangers and joint bookrunners for the
credit facility established hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, in connection with any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the
discount rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the lease.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrowing” means (a) Loans of the same Class, Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect and (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, $5,000,000 and (b) in the case of a Borrowing denominated in Euros,
€5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in Euros,
€1,000,000.

“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the London interbank market, (b) when used in
connection with a Letter of Credit denominated in a Designated Foreign Currency,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable Designated Foreign Currency in the
principal financial center in the country of such Designated Foreign Currency
and (c) when used in connection with a Loan denominated in Euros, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in Euros.

“Calculation Date” means the last Business Day of each calendar month.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the

 

4



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Company; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were not (i) directors of the Company on the date hereof,
(ii) nominated by the board of directors of the Company or (iii) appointed by
directors so nominated.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank or by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company with any request, rule, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules guidelines or
directives concerning capital adequacy and liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor similar authority) or the United States
financial regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, whether enacted, adopted,
promulgated or issued before or after the date of this Agreement.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans or loans of any new Class established pursuant to Section 2.10 and (b) any
Commitment, refers to whether such Commitment is a Term Commitment, a Revolving
Commitment or a commitment of any new Class established pursuant to
Section 2.10.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Term Commitment or a Revolving Commitment.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June 2013 distributed to the Lenders, together with the
appendices thereto, as amended through the date hereof.

“Consolidated Debt” means all Debt of the Company and the Subsidiaries,
determined on a consolidated basis.

 

5



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the consolidated net income (loss)
of the Company and the Subsidiaries for such period plus, to the extent deducted
in computing such consolidated net income for such period, the sum (without
duplication) of (a) Consolidated Interest Expense, (b) consolidated income tax
expense, (c) depreciation and amortization expense, (d) stock-based employee
compensation expense related to any grant of stock options or restricted stock
to the extent deducted from such consolidated net income for such period
pursuant to Financial Accounting Standards Board Accounting Standards
Codification No. 718 (Compensation – Stock Compensation) and (e) extraordinary
or non-recurring non-cash expenses or losses, minus, to the extent added in
computing such consolidated net income for such period, extraordinary gains, all
determined on a consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and the consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding deferred financing
fees.

“Consolidated Net Tangible Assets” means the total amount of assets that would
be included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries (and which shall reflect the deduction of applicable reserves)
after deducting therefrom all current liabilities of the Company and the
consolidated Subsidiaries and all Intangible Assets.

“Consolidated Total Assets” means the total amount of assets that would be
included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lenders and each other Lender.

“Debt” means, with respect to any Person and without duplication, all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, all accrued or contingent obligations in respect
of letters of credit, all capitalized lease obligations, all indebtedness of
others secured by assets of the Company or a Subsidiary, all guarantees of Debt
of others (but excluding guarantees issued for customer advance payments) and
all obligations under Hedging Agreements. For the avoidance of doubt, “Debt”
shall not include (i) pension liabilities under any employee pension benefit
plan and (ii) tender bid bonds, customer performance guarantees and similar
suretyship obligations issued in the ordinary course of business that are not
letters of credit and which, in each case, do not constitute a Guaranty of any
Debt of others.

 

6



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified the
Company or any Credit Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party made in good faith to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance reasonably satisfactory to it and the Administrative Agent, (d) has
(i) become the subject of a Bankruptcy Event, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(e) has a direct or indirect parent company that has (i) become the subject of a
Bankruptcy Event, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
(A) a Revolving Lender shall not be a Defaulting Lender under clause (e) above
unless (1) such Lender shall have been requested, and shall have failed for five
Business Days after such request, to provide cash collateral or make other
arrangements satisfactory to the Company, the Administrative Agent, the Issuing
Bank or the Swingline Lender to ensure the performance of its obligations
hereunder and (2) any one or more of the Company, the Administrative Agent, the
Issuing Bank or the Swingline Lender shall have notified the others and such
Lender that such Lender is a Defaulting Lender and (B) a Revolving Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Revolving Lender or any direct or indirect parent
company thereof by a Governmental Authority.

 

7



--------------------------------------------------------------------------------

“Designated Foreign Currency” means Euros, British Pounds Sterling, Japanese Yen
or any other currency (other than US Dollars), so long as such other Currency is
freely traded and convertible into Dollars in the London or other offshore
interbank market for such currency and a US Dollar Equivalent thereof can be
calculated, approved in writing by the Issuing Bank and the Administrative
Agent.

“Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Barclays
Bank PLC, DNB Bank ASA, New York Branch, Mizuho Corporate Bank (USA), TD Bank,
N.A. and U.S. Bank National Association, in their capacities as the
documentation agents with respect to the credit facility established hereto.

“Domestic Subsidiary” means any Subsidiary that is incorporated under the laws
of the United States or its territories or possessions.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards defined in Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any member of an ERISA Group of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any member of the ERISA Group from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any member of the ERISA Group of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any member of the ERISA Group of any notice, or the
receipt by any Multiemployer Plan from the Company or any member of the ERISA
Group of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

8



--------------------------------------------------------------------------------

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Company, are treated as a single employer under Section 414 of
the Code.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, with respect to any Designated Foreign
Currency, the rate at which such Designated Foreign Currency may be exchanged
into US Dollars, as set forth at approximately 11:00 a.m., London time, on such
day on the Reuters World Currency Page for such Designated Foreign Currency. In
the event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Designated Foreign Currency are then
being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of US Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Company, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Excluded Subsidiary” means at any time (a) any Foreign Subsidiary, (b) any
subsidiary of a Foreign Subsidiary and (c) any other Subsidiaries acquired or
organized after the Effective Date that, together with their own subsidiaries on
a combined consolidated basis, shall not, individually or in the aggregate for
all such Subsidiaries under this clause (c), have accounted for more than 5% of
Consolidated Total Assets or more than 5% of the consolidated total revenues of
the Company and the Subsidiaries at the end of, or for the period of four fiscal
quarters ended with, the most recent fiscal quarter of the Company for which
financial statements shall have been delivered pursuant to Section 5.06(a) or
(b) (or, prior to the delivery of any such financial statements, at the end of
or for the period of four fiscal quarters ended March 30, 2013).

“Excluded Taxes” means, with respect to any Lender or the Issuing Bank,
(a) income taxes imposed on (or measured by) its net income and franchise taxes
imposed in lieu of net income taxes, in each case imposed by the United States
of America (or any political subdivision thereof), or by the jurisdiction (or
any political subdivision thereof) under which such recipient is organized or in
which its principal office or any lending

 

9



--------------------------------------------------------------------------------

office from which it makes Loans or issues Letters of Credit hereunder is
located, or by reason of any present or former connection between such Lender or
the Issuing Bank, as the case may be, and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Lender or the Issuing Bank, as the case may be, having executed, delivered,
become a party to or performed its obligations or received a payment under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan Document), (b) any branch profit taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) any withholding tax that is
imposed by the United States of America (or any political subdivision thereof)
on payments by the Company from an office within such jurisdiction to the extent
such tax is in effect and would apply as of the date such Lender becomes a party
to this Agreement or relates to payments received by a new lending office
designated by such Lender and is in effect and would apply at the time such
lending office is designated, (d) any withholding tax that is attributable to
such Lender’s failure to timely comply with Section 2.17(f) or (e) any taxes
imposed under FATCA, except, in the case of clause (c) above, to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Company with respect to such withholding tax pursuant to Section 2.17(a).

“Existing Credit Agreement” means the existing Credit Agreement dated as of
July 28, 2011 among the Company, the lenders from time to time party thereto,
JPMCB, as administrative agent, and the London Agent.

“Existing Letters of Credit” means the outstanding letters of credit set forth
on Schedule 2.05.

“Exposure” means, with respect to any Lender, such Lender’s Term Loan Exposure
and Revolving Exposure.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

10



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.

“Guarantee Requirement” means, at any time, that the Subsidiary Guarantee
Agreement (or a supplement referred to in Section 16 thereof) shall have been
executed by each Subsidiary (other than any Excluded Subsidiary) existing at
such time, shall have been delivered to the Administrative Agent and shall be in
full force and effect; provided, however, that in the case of a Subsidiary that
becomes subject to the Guarantee Requirement after the Effective Date, the
Guarantee Requirement shall be satisfied with respect to such Subsidiary if a
supplement to the Subsidiary Guarantee Agreement is executed by such Subsidiary,
delivered to the Administrative Agent and in full force and effect no later than
(a) 30 days after the date on which such Subsidiary becomes subject to the
Guarantee Requirement or (b) such other date as the Administrative Agent may
reasonably determine, but in any case no later than 60 days after the date on
which such Subsidiary becomes subject to the Guarantee Requirement.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement. The “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedging Agreement were terminated at such time.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Commitment Agreement” means an incremental commitment agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments or Incremental Revolving Commitments
and effecting such other amendments hereto and to the other Loan Documents as
are contemplated by Section 2.10.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Commitment Agreement and Section 2.10, to make Revolving Loans pursuant to
Section 2.01(b) and acquire participations in Swingline Loans and Letters of
Credit pursuant to

 

11



--------------------------------------------------------------------------------

Sections 2.04 and 2.05(d), respectively, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure under such
Incremental Commitment Agreement.

“Incremental Revolving Commitment Effective Date” has the meaning assigned to
such term in Section 2.10(c).

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Commitment
Agreement and Section 2.10, to make Incremental Term Loans, expressed as an
amount representing the maximum aggregate amount of Incremental Term Loans to be
made by such Lender.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Company pursuant to Section 2.10.

“Indemnified Taxes” means Taxes other than (a) Excluded Taxes and (b) Other
Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(a).

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Loans” has the meaning assigned to such term in Section 2.10(c).

“Intangible Assets” means all assets of the Company and the consolidated
Subsidiaries that would be treated as intangibles in conformity with GAAP on a
consolidated balance sheet of the Company and the consolidated Subsidiaries.

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

12



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if available from each applicable Lender, twelve months
thereafter), as the Company may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made, and thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 9.13(b).

“LC Disbursement” means a payment made by the Issuing Bank in respect of a
Letter of Credit.

“LC Exposure” means at any time the sum of (a) the sum of US Dollar Equivalents
of undrawn amounts of all outstanding Letters of Credit at such time and (b) the
sum of US Dollar Equivalents of the amounts of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Company or the applicable
Subsidiary at such time. The LC Exposure of any Revolving Lender at any time
shall be such Revolving Lender’s Applicable Percentage of the aggregate LC
Exposure.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
provided in Section 2.10, other than any such Person that shall have ceased to
be a party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means an Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement on behalf of Lenders holding Revolving
Commitments.

 

13



--------------------------------------------------------------------------------

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Debt at such
time to (b) Consolidated EBITDA for the most recent period of four consecutive
fiscal quarters of the Company ended at or prior to such time; provided, that in
the event any Material Acquisition shall have been completed during such period
of four consecutive fiscal quarters, the Leverage Ratio shall be computed giving
pro forma effect to such Material Acquisition as if it had been completed at the
beginning of such period.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the London interbank offered rate as administered by the British Bankers
Association (or any other Person that takes over the administration of such
rate) for deposits in the currency of such Borrowing for a period equal in
length to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently page LIBOR 01) or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion, at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Loan Documents” means this Agreement, the Subsidiary Guarantee Agreement, each
Incremental Commitment Agreement, each promissory note delivered pursuant to
this Agreement and each Loan Modification Agreement.

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Company, the Administrative Agent and one or more Accepting Lenders, effecting
one or more Permitted Amendments and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.21.

“Loan Modification Offer” has the meaning set forth in Section 2.21(a).

“Loan Parties” means the Company and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time and (b) with respect to a
Eurocurrency Loan or Eurocurrency Borrowing denominated in Euros, London time.

“London Agent” means J.P. Morgan Europe Limited.

“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the Board.

 

14



--------------------------------------------------------------------------------

“Material Acquisition” means (i) the acquisition by the Company or a Subsidiary
of assets of or an interest in another Person or (ii) the merger or
consolidation of the Company with another corporation, in each case if the
Consolidated Total Assets of the Company after giving effect to such
acquisition, merger or consolidation are at least 5% greater than the
Consolidated Total Assets of the Company immediately prior to such acquisition,
merger or consolidation.

“Material Adverse Effect” means a (i) a material adverse effect on the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole or (ii) a material adverse effect on the validity or
enforceability of any one or more provisions of any of the Loan Documents that,
taken as a whole, are material.

“Material Debt” means Consolidated Debt in an aggregate principal amount of
$20,000,000 or more.

“Material Subsidiary” means each Subsidiary of the Company, other than
Subsidiaries designated by the Company from time to time that in the aggregate
do not account for more than 15% of the consolidated revenues of the Company and
its Subsidiaries for the period of four fiscal quarters most recently ended or
more than 15% of the consolidated assets of the Company and its Subsidiaries at
the end of such period.

“Maturity Date” means June 25, 2018.

“MNPI” means material information concerning the Company and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-US Lender” means a Lender that is not a US Person.

“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Company, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (b) each payment required to be
made by the Company under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(c) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including

 

15



--------------------------------------------------------------------------------

monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement and the
other Loan Documents.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Participant” has the meaning assigned to such term in Section 9.04(e).

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.21, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) an adjustment to the Applicable Rate with respect to the Loans and/or
Commitments of the Accepting Lenders and/or (b) an adjustment to the fees
payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum standards under Section 412 of the
Internal Revenue Code and is either (a) maintained by a member of the ERISA
Group for employees of a member of the ERISA Group or (b) maintained pursuant to
a collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

“Platform” has the meaning set forth in Section 9.17(b).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

16



--------------------------------------------------------------------------------

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Register” has the meaning set forth in Section 9.04(c).

“Reimbursement Obligation” has the meaning set forth in Section 9.02(b).

“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, trustees,
employees, trustees, agents and advisors of such Person and such Person’s
Affiliates.

“Required Lenders” means, at any time, Lenders having aggregate Term Loans,
Revolving Exposures and unused Commitments representing more than 50% of the sum
of the total Term Loans, Revolving Exposures and unused Commitments at such
time.

“Reset Date” has the meaning set forth in Section 1.05(a).

“Responsible Officer” of any Person, means the chief executive officer, the
chief financial officer, the principal accounting officer, the treasurer or the
controller of such Person, and any other officer of such Person with
responsibility for the administration of the obligations of such Person under
this Agreement.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans pursuant to
Section 2.01(b) and acquire participations in Swingline Loans and Letters of
Credit pursuant to Sections 2.04 and 2.05(d), respectively, expressed as an
amount representing the maximum aggregate amount of such Revolving Lender’s
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased pursuant to Section 2.10 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or the Incremental Commitment Agreement pursuant to which such
Revolving Lender shall have assumed its Revolving Commitment, as applicable. The
aggregate amount of the Revolving Commitments on the date hereof is
$1,100,000,000.

 

17



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum at such time, without duplication, of (a) such Revolving Lender’s
Applicable Percentage of the sum of the US Dollar Equivalents of the principal
amounts of the outstanding Revolving Loans, (b) the aggregate amount of such
Revolving Lender’s LC Exposure and (c) the aggregate amount of such Lender’s
Swingline Exposure.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Loan” means a Loan made by a Lender pursuant to Section 2.01(b). Each
Revolving Loan shall be shall be denominated in US Dollars or Euros and shall be
a Eurocurrency Loan or, in the case of a Loan in US Dollars, an ABR Loan.

“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of specially designated nationals or designated Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of
Treasury, the US State Department, the US Department of Commerce or the US
Department of the Treasury, or any Person controlled by such a Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the US government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
Treasury, the US State Department, the US Department of Commerce or the US
Department of the Treasury.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal to
which the Applicable Agent is subject, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors of the Federal Reserve System of the United States of America). Such
reserve percentages include, but are not limited to, those imposed pursuant to
such Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

18



--------------------------------------------------------------------------------

“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.10(c).

“subsidiary” means, with respect to any Person, any entity with respect to which
such Person alone owns, such Person or one or more of its subsidiaries together
own, or such Person and any Person Controlling such Person together own, in each
case directly or indirectly, capital stock or other equity interests having
ordinary voting power to elect a majority of the members of the board of
directors of such corporation or other entity or having a majority interest in
the capital or profits of such corporation or other entity.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement
substantially in the form of Exhibit B, and all supplements thereto made by the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders.

“Subsidiary Guarantors” means each Person listed on Schedule 1.01 and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the permitted successors and assigns of each such Person.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be such Lender’s Applicable Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” means JPMCB in its capacity as a lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agents” means J.P. Morgan Chase Bank, N.A., Bank of America, N.A.,
HSBC Bank USA, National Association and RBS Citizens, N.A., in their capacities
as the syndication agents with respect to the credit facility established
hereby.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Borrowing” means a Borrowing comprised of Term Loans.

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans pursuant to Section 2.01(a), as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender

 

19



--------------------------------------------------------------------------------

pursuant to Section 9.04. The initial amount of each Term Lender’s Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Term Lender shall have assumed its Term Commitment, as
applicable. The aggregate amount of the Term Commitments on the date hereof is
$300,000,000.

“Term Lender” means a Lender with a Term Commitment.

“Term Loan” means a Loan made by a Term Lender pursuant to Section 2.01(a).

“Term Loan Exposure” means, with respect to any Term Lender at any time, the
principal amount of such Lender’s outstanding Term Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the issuance of Letters of Credit
hereunder and the use of the proceeds of such Loans and such Letters of Credit.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfunded Liabilities” means, (a) in the case of a single-employer Plan which is
covered by Title IV of ERISA, the amount, if any, by which the present value of
all accumulated benefit obligations accrued to the date of determination under
such Plan exceeds the fair market value of all assets of such Plan allocable to
such benefits as of such date calculated in accordance with GAAP and based on
the assumptions used for financial reporting purposes under applicable
accounting and reporting standards, and (b) in the case of a Multiemployer Plan,
the Withdrawal Liability of the Company and the Subsidiaries calculated as set
forth in Title IV of ERISA.

“USA PATRIOT Act” means the USA PATRIOT Improvement and Reauthorization Act,
Title III of Pub. L. 109-177 (signed into law March 9, 2009, as amended from
time to time).

“US Corporation” means a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect under the provisions of such Section.

“US Dollars” or “$” means the lawful money of the United States of America.

 

20



--------------------------------------------------------------------------------

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder” and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the parties hereto shall negotiate in
good faith to amend this Agreement to eliminate the effect of such change on the
operation of such provision and until such provision shall have been amended or
such notice withdrawn, such provision shall be interpreted on the basis of GAAP
as in effect and applied immediately before such change shall have become
effective.

 

21



--------------------------------------------------------------------------------

Section 1.05. Exchange Rates. (a) Not later than 10:00 a.m., New York City time,
on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date with respect to each Designated
Foreign Currency and (ii) give written notice thereof to the Lenders and the
Company. The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date, and shall
for all purposes of this Agreement (other than Section 2.05(e), Section 9.13 or
any other provision expressly requiring the use of a current Exchange Rate) be
the Exchange Rates employed in converting any amounts between US Dollars and
Designated Foreign Currencies.

(b) Not later than 5:00 p.m., New York City time, on each Reset Date and each
date on which Revolving Loans denominated in Euros are made or Letters of Credit
denominated in any Designated Foreign Currency are issued, the Administrative
Agent shall (i) determine (A) the aggregate amount of the US Dollar Equivalents
of the principal amounts of the Revolving Loans denominated in Euros (after
giving effect to any Revolving Loans made or repaid on such date) and (B) the
aggregate amount of the US Dollar Equivalents of the stated amounts of the
Letters of Credit and unreimbursed LC Disbursements denominated in Designated
Foreign Currencies and (ii) notify the Lenders and the Company of the results of
such determination.

ARTICLE II

The Credits

Section 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Term Lender agrees to make a Term Loan to the Company in US Dollars
on the Effective Date in a principal amount equal to its Term Commitment.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make Revolving Loans to the Company from time to time during the
Revolving Availability Period in US Dollars or Euros in an aggregate principal
amount at any time outstanding that will not result in (i) such Lender’s
Revolving Exposure exceeding its Revolving Commitment or (ii) the aggregate
amount of the Lenders’ Revolving Exposures exceeding the aggregate amount of the
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, prepay and reborrow
Revolving Loans.

Section 2.02. Loans and Borrowings. (a) Each Term Loan shall be made as part of
a Borrowing consisting of Term Loans of the same Type made by the Term Lenders
ratably in accordance with their respective Term Commitments. Each Revolving

 

22



--------------------------------------------------------------------------------

Loan shall be made as part of a Borrowing consisting of Revolving Loans of the
same Type made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required hereunder.

(b) Subject to Section 2.14, (i) each Term Borrowing shall be comprised entirely
of Eurocurrency Loans or ABR Loans as the Company may request in accordance
herewith; (ii) each Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans or, in the case of Loans denominated in US Dollars, ABR Loans
as the Company may request in accordance herewith; and (iii) each Swingline Loan
shall be comprised entirely of ABR Loans. Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan (and in the case of an Affiliate, the provisions of Sections
2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the Company to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Borrowing (other than a
Swingline Loan), such Borrowing shall be in an aggregate amount that is at least
equal to the Borrowing Minimum and an integral multiple of the Borrowing
Multiple; provided that (i) an ABR Revolving Borrowing may be made in an
aggregate amount that is equal to the aggregate available Revolving Commitments
and (ii) a Revolving Borrowing made to refinance an existing Swingline Loan may
be made in an aggregate principal amount that is equal to the aggregate
principal amount of such existing Swingline Loan. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of twelve Eurocurrency Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Notice of Borrowings. To request a Borrowing (other than a
Swingline Loan), the Company shall notify the Applicable Agent of such request
in writing, by facsimile or other electronic communication, or, in the case of
the Administrative Agent only, by telephone (a) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 12:00 noon, Local Time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 12:00 noon, Local Time, on the date
of the proposed Borrowing. Each such Borrowing Request shall be irrevocable,
and, in the case of a telephonic request, shall be confirmed promptly by hand
delivery, facsimile or other electronic communication to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Company. Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

23



--------------------------------------------------------------------------------

(i) whether the requested Borrowing is to be a Term Borrowing or Revolving
Borrowing;

(ii) the currency and aggregate principal amount of the requested Borrowing;

(iii) the date of the requested Borrowing, which shall be a Business Day;

(iv) the Type of the requested Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no currency is specified with respect to any requested Eurocurrency Revolving
Borrowing, then the Company shall be deemed to have selected US Dollars. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the Company shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Applicable Agent
shall advise each Lender that will make a Loan as part of the requested
Borrowing of the details thereof and of the amount of the Loan to be made by
such Lender as part of the requested Borrowing.

Section 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Company from
time to time during the Revolving Availability Period in US Dollars in an
aggregate principal amount at any time outstanding that will not exceed the
lesser of (i) $25,000,000 and (ii) the difference between (A) total Revolving
Commitments and (B) the Revolving Exposure; provided that no Swingline Loan
shall be made to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by facsimile or other electronic
communication), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount (which shall be no
less than $1,000,000) of the requested Swingline Loan and the location and
number of the Company’s account to which funds are to be disbursed, which
account shall comply with the requirements of Section 2.06. The Administrative
Agent will promptly advise the

 

24



--------------------------------------------------------------------------------

Swingline Lender of any such notice received from the Company. The Swingline
Lender shall make each Swingline Loan available to the Company by means of a
credit or wire transfer to the account specified in writing by the Company in
such notice (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall promptly notify the Company in writing of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent, for the account of the Revolving Lenders, and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Company
(or other party on behalf of the Company) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Company of any default in the
payment thereof provided, that a Revolving Lender shall not be required to
purchase a participation in a Swingline Loan pursuant to this Section 2.04(c) if
(x) a Default shall have occurred and was continuing at the time such Swingline
Loan was made and (y) such Revolving Lender shall have notified the Swingline
Lender in writing, not less than one Business Day before such Swingline Loan was
made, that such Default has occurred and that such Revolving Lender will not
refund or participate in any Swingline Loans made while such Default exists.

 

25



--------------------------------------------------------------------------------

Section 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance (or the
amendment, renewal or extension) of Letters of Credit denominated in US Dollars
or any Designated Foreign Currency, in any case in a form and on terms
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period. In the
event of any inconsistency between this Agreement and any form of letter of
credit application or other agreement submitted by the Company to, or entered
into by the Company with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. A Letter of Credit issued
by the Issuing Bank will only be of a type approved for issuance hereunder by
the Issuing Bank. The Existing Letters of Credit will, for all purposes of this
Agreement, be deemed to have been issued hereunder on the Effective Date and
will, for all purposes of this Agreement, constitute Letters of Credit.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
facsimile (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the currency and amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to enable the Issuing Bank to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
Company also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure will not exceed $50,000,000
and (ii) the aggregate Revolving Exposures will not exceed the aggregate
Revolving Commitments. Notwithstanding anything to the contrary contained
herein, no Existing Letter of Credit may be amended, renewed or extended.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date provided, that any Letter of
Credit with a one-year tenor may provide for renewal thereof under procedures
satisfactory to the Issuing Bank for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the

 

26



--------------------------------------------------------------------------------

part of the Issuing Bank or the Revolving Lenders, the Issuing Bank hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
the Issuing Bank, a participation in such Letter of Credit equal to such
Revolving Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, in US
Dollars such Lender’s Applicable Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Company on the date due as provided in
paragraph (e) of this Section or of any reimbursement payment required to be
refunded to the Company for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that, in issuing,
amending, renewing or extending any Letter of Credit, the Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Company deemed made pursuant to
Section 2.05(b) or 4.02.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in the currency of such LC Disbursement an
amount equal to such LC Disbursement, not later than 1:00 p.m., New York City
time, on the date that such LC Disbursement is made, if the Company shall have
received notice of such LC Disbursement prior to 11:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Company prior to
such time on such date, then not later than 1:00 p.m., New York City time, on
(A) the Business Day that the Company receives such notice, if such notice is
received prior to 11:00 a.m., New York City time, on the day of receipt, or
(B) the Business Day immediately following the day that the Company receives
such notice, if such notice is not received prior to such time on the day of
receipt. If the Company fails to make such payment when due then, upon notice
from the applicable Issuing Bank to the Company and the Administrative Agent,
(i) if the applicable Letter of Credit is denominated in a Designated Foreign
Currency, the Company’s obligation to reimburse such LC Disbursement shall be
converted into an obligation in US Dollars in such amount as the Administrative
Agent shall determine would be required, based on current exchange rates, to
enable it to purchase an amount of such Designated Foreign Currency equal to the
amount of such LC Disbursement, and (ii) the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from the Company in respect thereof and such Revolving Lender’s Applicable
Percentage, thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent in US Dollars its Applicable
Percentage of the payment then due from the Company in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing

 

27



--------------------------------------------------------------------------------

Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Company
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Revolving Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Company’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder. None of the Administrative Agent, the Revolving
Lenders or the Issuing Bank, or any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), the Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

28



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by facsimile or
other electronic communication) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the Company
of its obligation to reimburse the Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at (i) in the case of
an LC Disbursement denominated in US Dollars, the rate per annum then applicable
to ABR Revolving Loans and (ii) in the case of an LC Disbursement denominated
any Designated Foreign Currency, the rate determined by the Issuing Bank to
represent its cost of funds plus Applicable Rate at the time in effect for
Eurocurrency Borrowings; provided that, at all times after the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Revolving Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
Company reimburses the applicable LC Disbursement in full.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

29



--------------------------------------------------------------------------------

(j) Cash Collateralization. If the Revolving Commitments shall be terminated,
then on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposures representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, an amount in cash equal to the LC Exposure as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand
presentment, protest or other notice of any kind, all of which are expressly
waived by the Company, upon the occurrence of any Event of Default with respect
to the Company described in clause (g) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Company under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Company’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposures representing greater than 50% of the total LC Exposure) be applied to
satisfy other obligations of the Company under this Agreement. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to it within three Business Days after all Events
of Default have been cured or waived.

Section 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan (other
than a Swingline Loan) to be made by it hereunder on the proposed date thereof
by wire transfer of immediately available funds in the applicable currency
by 11:00 a.m., Local Time, to the account of the Applicable Agent most recently
designated by it for such purpose for Loans of such Class and currency by notice
to the applicable Lenders. The Applicable Agent will make such Loans available
to the Company by promptly crediting the amounts so received, in like funds, to
an account of the Company (i) in New York City or Boston, in the case of Loans
denominated in US Dollars and (ii) in London, in the case of Loans denominated
in Euros; provided that Revolving Loans made to finance the reimbursement of an
LC Disbursement shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with

 

30



--------------------------------------------------------------------------------

paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Company a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Applicable Agent, then the applicable Lender and the Company severally agree to
pay to the Applicable Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Company to but excluding the date of payment to the Applicable
Agent, at (i) in the case of such Lender, the rate reasonably determined by the
Applicable Agent to be the cost to it of funding such amount or (ii) in the case
of the Company, the interest rate applicable to the subject Loan. If such Lender
pays such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the Applicable Agent shall return
to the Company any amount (including interest) paid by the Company to the
Applicable Agent pursuant to this paragraph.

Section 2.07. Repayment of Borrowings; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay to the Applicable Agent for the accounts of the
applicable Lenders (i) the then unpaid principal amount of each Revolving
Borrowing and Term Loan of the Company on the Maturity Date and (ii) the then
unpaid amount of each Swingline Loan on the earlier of the Maturity Date and the
twenty-first Business Day after such Swingline Loan is made.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Company to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Company to each
Lender hereunder and (iii) the amount of any sum received by any Agent hereunder
for the accounts of the Lenders and each Lender’s share thereof. The London
Agent shall furnish to the Administrative Agent, promptly after the making of
any Loan or Borrowing with respect to which it is the Applicable Agent or the
receipt of any payment of principal or interest with respect to any such Loan or
Borrowing, information with respect thereto that will enable the Administrative
Agent to maintain the accounts referred to in the preceding sentence. The
Administrative Agent shall notify the London Agent promptly after the making of
any Loan or Borrowing with respect to which it is the Applicable Agent or the
receipt of payment of any principal with respect to any such Loan or Borrowing.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Company to repay the Loans in accordance
with the terms of this Agreement.

 

31



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans of any Class made by it to the Company be
evidenced by a promissory note, substantially in the form of Exhibit D hereto.
In such event, the Company shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by each such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

Section 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Company may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section and on terms consistent with
the other provisions of this Agreement. The Company may elect different options
with respect to different portions of an affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Revolving Borrowing. This Section shall not apply to
Swingline Loans, which may not be converted or continued pursuant to this
Section 2.08.

(b) To make an election pursuant to this Section, the Company shall notify the
Applicable Agent of such election in writing, by facsimile or other electronic
communication, or, in the case of the Administrative Agent only, by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Company were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and, in the case of a telephonic request,
shall be confirmed promptly by hand delivery, facsimile or other electronic
communication to the Applicable Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Company.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Company to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under the Class of Commitments pursuant to which such Borrowing was
made or for the currency of such Borrowing.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

32



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender holding a Loan to which such request relates of
the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall (i) in the case of a
Borrowing denominated in US Dollars, be converted to an ABR Borrowing and
(ii) in the case of any other Eurocurrency Borrowing, become due and payable on
the last day of such Interest Period.

Section 2.09. Termination and Reduction of Commitments. (a) The Term Commitment
shall terminate upon the earlier of the borrowing of the Term Loans and 5:00
p.m., New York City time, on the Effective Date. Unless previously terminated,
the Revolving Commitments shall terminate on the Maturity Date; provided that
all Commitments shall terminate at 5:00 p.m., New York City time, on July 16,
2013, if the Effective Date shall not have occurred prior to such time.

(b) The Company may at any time terminate, or from time to time reduce, without
premium or penalty, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum and (ii) the Company shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the

 

33



--------------------------------------------------------------------------------

Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
applicable Lenders in accordance with their respective Commitments of such
Class.

Section 2.10. Incremental Commitments. (a) The Company may on one or more
occasions, by written notice to the Administrative Agent (which shall promptly
deliver a copy to each of the Lenders), request that (i) Incremental Revolving
Commitments and/or (ii) Incremental Term Commitments be established, in each
case by an amount not less than $25,000,000; provided that the aggregate amount
of all Incremental Commitments established hereunder during the term of this
Agreement shall not exceed $200,000,000. Such notice shall set forth (i) the
amount of the Incremental Revolving Commitments or the Incremental Term
Commitments, as applicable, being requested and (ii) the date on which such
Incremental Revolving Commitments or Incremental Term Commitments, as
applicable, are requested to become effective (which shall be not fewer than 10
days or more than 30 days after the date of such notice or such other date as
shall be mutually agreed by the Administrative Agent and the Company).
Incremental Commitments may be provided by any Lender or by one or more banks or
other financial institutions identified by the Company; provided that (A) any
Lender approached to provide any Incremental Revolving Commitment or Incremental
Term Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment or Incremental Term Commitment and (B) any
Person that the Company proposes to become an Incremental Lender, if such Person
is not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and, in the case of any proposed Incremental Revolving
Lender, the Issuing Bank and the Swingline Lender (which approval shall not be
unreasonably withheld). The Company and each Incremental Lender shall execute
and deliver an Incremental Commitment Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Incremental
Commitment of such Incremental Lender and/or its status as a Lender hereunder.

(b) The terms and conditions of any Incremental Revolving Commitment and loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments and the Revolving Loans and other extensions of
credit made thereunder, and shall be treated as a single Class with such
Revolving Commitments and Revolving Loans. The terms and conditions of any
Incremental Term Commitments and the Incremental Term Loans to be made
thereunder shall be, except as otherwise set forth herein or in the applicable
Incremental Commitment Agreement, identical to those of the Term Commitments and
the Term Loans; provided that (i) the weighted average life to maturity of any
Incremental Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Terms Loans and (ii) no Incremental Term Loan shall
mature prior to the Maturity Date. Any Incremental Term Commitments established
pursuant to an Incremental Commitment Agreement that have identical terms and
conditions, and any Incremental Term Loans made thereunder, shall be designated
as a separate series of Incremental Term Commitments and Incremental Term Loans
for all purposes of this Agreement.

 

34



--------------------------------------------------------------------------------

(c) On the effective date of any Incremental Revolving Commitments (the
“Incremental Revolving Commitment Effective Date”), (i) the aggregate principal
amount of the Revolving Loans outstanding (the “Initial Loans”) immediately
prior to giving effect to such Incremental Revolving Commitment Effective Date
shall be deemed to be paid, (ii) each Incremental Revolving Lender that shall
have been a Revolving Lender prior to the Incremental Revolving Commitment
Effective Date shall pay to the Administrative Agent in same day funds an amount
equal to the difference between (A) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the Incremental Revolving
Commitments), multiplied by (2) the amount of the Subsequent Borrowings (as
hereinafter defined) and (B) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to the Incremental Revolving
Commitments), multiplied by (2) the amount of the Initial Loans, (iii) each
Incremental Revolving Lender that shall not have been a Revolving Lender prior
to the Incremental Revolving Commitment Effective Date shall pay to the
Administrative Agent in same day funds an amount equal to the product of
(1) such Incremental Revolving Lender’s Applicable Percentage (calculated after
giving effect to the Incremental Revolving Commitments) multiplied by (2) the
amount of the Subsequent Borrowings, (iv) after the Administrative Agent
receives the funds specified in clauses (ii) and (iii) above, the Administrative
Agent shall pay to each Revolving Lender that is not an Incremental Revolving
Lender the portion of such funds that is equal to the excess of (A) the product
of (1) such Revolving Lender’s Applicable Percentage (calculated without giving
effect to the Incremental Revolving Commitments) multiplied by (2) the amount of
the Initial Loans, over (B) the product of (1) such Revolving Lender’s
Applicable Percentage (calculated after giving effect to the Incremental
Revolving Commitments) multiplied by (2) the amount of the Subsequent
Borrowings, (v) after the effectiveness of the Incremental Revolving
Commitments, the Company shall be deemed to have made new Borrowings (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Loans and of the types and for the Interest
Periods specified in a Borrowing Request delivered to the Administrative Agent
in accordance with Section 2.03, (vi) each Revolving Lender shall be deemed to
hold its Applicable Percentage of each Subsequent Borrowing (calculated after
giving effect to the Incremental Revolving Commitments) and (vii) the Company
shall pay each Revolving Lender any and all accrued but unpaid interest on the
Initial Loans. The deemed payments made pursuant to clause (i) above in respect
of each Eurocurrency Loan shall be subject to indemnification by the Company
pursuant to the provisions of Section 2.16 if the Incremental Revolving
Commitment Effective Date occurs other than on the last day of the Interest
Period relating thereto and breakage costs result. In the case of any
Incremental Revolving Commitments that have become effective at a time when
Loans denominated in both Euro and US Dollars shall be outstanding, the amounts
payable by the Revolving Lenders pursuant to this paragraph shall be paid in
Euro and US Dollars in proportion to the principal amounts of the Euro and US
Dollar denominated Revolving Loans outstanding on the Incremental Revolving
Commitment Effective Date.

 

35



--------------------------------------------------------------------------------

(d) Incremental Commitments established pursuant to this Section shall become
effective on the date specified in the notice delivered by the Company pursuant
to the second sentence of paragraph (a) above.

(e) Notwithstanding the foregoing, no Incremental Commitments shall become
effective under this Section unless, (i) on the date of effectiveness thereof,
the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied (without giving effect to the phrase “As of the date hereof,” in
Section 3.06 or 3.07(b)) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by the chief financial
officer of the Company, and (ii) the Administrative Agent shall have received
documents consistent with those delivered under clauses (b) and (c) of
Section 4.01 as to the corporate power and authority of the Company to borrow
hereunder after giving effect to such Incremental Commitment. Each Incremental
Commitment Agreement may, without the consent of any Lender other than the
applicable Incremental Lenders, effect, by amendment or amendment and
restatement, such mechanical amendments (which shall not include amendments to
or waivers under Articles V, VI or VII) to this Agreement and the other Loan
Documents (including provisions hereof or thereof that would otherwise require
the consent of all Lenders) as may be necessary or appropriate, in the opinion
of the Administrative Agent, to provide for the applicable Incremental
Commitments and the loans and other extensions of credit thereunder and
otherwise to give effect to the provisions of this Section, including any
amendment necessary to treat the applicable Incremental Term Commitments and
Incremental Term Loans as a new “Class” of commitments and loans hereunder;
provided that no such Incremental Commitment Agreement shall effect any
amendment or waiver referred to in Section 9.02(b)(2)(i), (ii) or (iii), or any
other amendment or waiver that by the terms of this Agreement requires the
consent of each Lender affected thereby (except to the extent each required
consent shall have been obtained).

(f) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of and benefits accruing to,
and bound by all agreements, acknowledgements and other obligations of, a Lender
(or a Lender in respect of Commitments and Loans of the applicable Class)
hereunder and under the other Loan Documents and (ii) in the case of any
Incremental Revolving Commitment, (A) such Incremental Revolving Commitment
shall constitute (or, in the event such Incremental Lender already has a
Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the aggregate Revolving Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”.

(g) Subject to the terms and conditions set forth herein and in the applicable
Incremental Commitment Agreement, each Lender holding an Incremental Term
Commitment shall make a loan to the Company in an amount equal to such
Incremental Term Commitment on the date specified in such Incremental Commitment
Agreement.

 

36



--------------------------------------------------------------------------------

(h) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in
Section 2.10(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof (including each amendment
effected pursuant to an Incremental Commitment Agreement) and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto.

Section 2.11. Prepayment of Loans. (a) The Company shall have the right at any
time and from time to time to prepay any Borrowing of the Company in whole or in
part, subject to prior notice in accordance with paragraph (d) of this Section.

(b) If the aggregate Exposures of any Class shall exceed the aggregate
Commitments of such Class, then (i) on the last day of any Interest Period for
any Eurocurrency Revolving Borrowing and (ii) on any other date in the event ABR
Revolving Borrowings of such Class shall be outstanding, the Company shall
prepay Revolving Loans of such Class in an amount equal to the lesser of (A) the
amount necessary to eliminate such excess (after giving effect to any other
prepayment of Loans on such day) and (B) the amount of the applicable Borrowings
referred to in clause (i) or (ii), as applicable. If, on any Reset Date, the
aggregate amount of the Exposures of any Class shall exceed 105% of the
aggregate Commitments of such Class, then the Company shall, not later than the
next Business Day, prepay one or more Borrowings of such Class in an aggregate
principal amount sufficient to eliminate such excess.

(c) Prior to any prepayment of Borrowings hereunder, the Company shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to paragraph (d) of this Section.

(d) The Company shall notify the Applicable Agent in writing, by facsimile or
other electronic communication, or, in the case of the Administrative Agent
only, by telephone (which must be confirmed by facsimile or other electronic
communication) of any prepayment of a Borrowing hereunder not later than
11:00 a.m., Local Time, three Business Days before the date of such prepayment
(to the extent practicable, in the case of a prepayment under paragraph (b)
above). Each such notice shall be irrevocable and shall specify the prepayment
date and the principal amount of each Borrowing or portion thereof to be
prepaid; provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09(c). Promptly following
receipt of any such notice, the Applicable Agent shall advise the applicable
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

 

37



--------------------------------------------------------------------------------

Section 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue (i) with
respect to Revolving Lenders, at the Applicable Rate with respect to the
facility fee (A) on the daily amount of the Revolving Commitment of such Lender
(whether used or unused) during the period from and including the date hereof to
but excluding the date on which the last of such Commitments terminates and
(B) after the Commitment of each Class terminates, on the daily amount of such
Lender’s Exposure of such Class to but excluding the date on which such Lender
ceases to have any such Exposure and (ii) with respect to Term Lenders, at the
Applicable Rate with respect to the facility fee on the daily amount of such
Lender’s Term Loan Exposure to but excluding the date on which such Lender
ceases to have any Term Loan Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the date hereof, and on the
date on which all the Commitments shall have terminated and the Lenders shall
have no further Exposures. All facility fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate used to determine
the interest rate applicable to Eurocurrency Revolving Loans on the daily amount
of such Revolving Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date hereof to but excluding the later of the date on which such
Revolving Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date
hereof to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued under this paragraph
through and including the last day of March, June, September and December of
each year shall be payable on such last day, commencing on the first such date
to occur after the date hereof; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees payable under this paragraph shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

 

38



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for prompt distribution, in the case of facility
fees and participation fees with respect to Letters of Credit, to the Lenders.
Fees paid hereunder shall not be refundable.

Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by the Company hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% per annum plus the rate applicable
to ABR Revolving Loans as provided in paragraph (a) above.

(d) Accrued interest on each Loan shall be payable by the Company in arrears on
each Interest Payment Date for such Loan; provided that (i) interest accrued
pursuant to paragraph (c) above shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on LC Disbursements denominated in Sterling and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or, except in the case of LC Disbursements denominated in
Sterling, 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

 

39



--------------------------------------------------------------------------------

(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate means do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period; or

(b) the Applicable Agent is advised by a majority in interest of the Lenders
that would participate in such Borrowing that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Applicable Agent shall give notice thereof to the Company and the
applicable Lenders by telephone, facsimile or other electronic communication as
promptly as practicable thereafter and, until the Applicable Agent notifies the
Company and the applicable Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing denominated in such currency to, or
continuation of any Revolving Borrowing denominated in such currency as, a
Eurocurrency Borrowing shall be ineffective, and any Eurocurrency Borrowing
denominated in such currency that is requested to be continued shall be repaid
on the last day of the then current Interest Period applicable thereto, and
(ii) any Borrowing Request for a Eurocurrency Revolving Borrowing denominated in
such currency shall be ineffective.

Section 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve to the extent reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any Taxes (other than Taxes on or
with respect to payments by the Company hereunder, which shall be governed
solely by Section 2.17, whether or not such Taxes are Excluded Taxes),
assessments or other charges on its loans or commitments, or its deposits,
reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participations therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Company will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
for such additional costs incurred or reduction suffered.

 

40



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank reasonably determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Company will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, and setting forth in reasonable detail the
calculations used by such Lender or the Issuing Bank to determine such amount,
shall be delivered to the Company and shall be conclusive absent manifest error.
The Company shall pay to such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 15 Business Days after
receipt thereof. Any additional interest owed pursuant to paragraph (b) above
shall be determined by the relevant Lender, which determination shall be
conclusive absent manifest error, and notified to the Company (with copies to
the Administrative Agent and the London Agent) at least five Business Days
before each date on which interest is payable for the relevant Loan, and such
additional interest so notified to the Company by such Lender shall be payable
to the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment (or deemed
payment pursuant to Section 2.10) of any principal of any Eurocurrency Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any Eurocurrency Loan
to a Loan of a different Type or Interest Period other than on the last day of
the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice

 

41



--------------------------------------------------------------------------------

may be revoked under Section 2.11(d) and is revoked in accordance therewith), or
(d) the assignment or deemed assignment of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Company pursuant to Section 2.19, then, in any such event, the Company
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid were it to bid, at the commencement of such
period, for deposits in the applicable currency of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay such Lender the amount shown as due on any such certificate
within 15 Business Days after receipt thereof.

Section 2.17. Taxes. (a) Any and all payments by or on account of the Company
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes, except to the extent required by law; provided
that if the Company shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the London Agent the applicable Lender or the Issuing Bank, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions and (iii) the
Company shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law; provided, however,
that the Loan Parties shall not be required to pay any such Other Taxes (i) that
are being contested in good faith by appropriate proceedings while the contest
is being diligently conducted and (ii) for which adequate reserves are
established in accordance with GAAP.

(c) The Company shall indemnify the Administrative Agent, the London Agent, each
Lender and the Issuing Bank, within 15 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
such Agent, such Lender or the Issuing Bank, as the case may be, on or with
respect to any payment by or on account of any obligation of the Company
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and

 

42



--------------------------------------------------------------------------------

reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability setting forth in reasonable detail the
circumstances giving rise thereto and the calculations used by such Lender to
determine the amount thereof delivered to the Company by a Lender or the Issuing
Bank, or by an Agent, on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Company to a Governmental Authority, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall severally indemnify the Applicable Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that any Loan Party has not already indemnified the Applicable Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the Loan
Parties to do so) attributable to such Lender that are paid or payable by the
Applicable Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within 10 days
after the Applicable Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Applicable Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) (i) Any Lender that is from time to time entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Company and the Administrative Agent, at
the time or times reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(a) through (e) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such Company or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or

 

43



--------------------------------------------------------------------------------

certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Company and the Administrative
Agent (in such number of copies reasonably requested by the Company and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(a) in the case of a Lender that is a US Person, IRS Form W-9 certifying that
such Lender is exempt from US Federal backup withholding tax;

(b) in the case of a Non-US Lender legally eligible to claim the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, US Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, US Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(c) in the case of a Non-US Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(d) in the case of a Non-US Lender legally eligible to claim the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both
(1) IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit F
(a “US Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

(e) in the case of a Non-US Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (a), (b), (c), (d) and (f) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
US Tax Certificate on behalf of such partners; or

 

44



--------------------------------------------------------------------------------

(f) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, US Federal withholding Tax together with such supplementary
documentation necessary to enable the Company or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
US Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including additional amounts paid pursuant to
this Section 2.17), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) to the extent
that such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Company shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement

 

45



--------------------------------------------------------------------------------

of LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder (or, if no such time
is expressly required, prior to 12:00 noon, Local Time) on the date when due, in
immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Applicable
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Applicable Agent to the applicable account specified in Schedule 2.18 or, in any
such case, to such other account as the Applicable Agent shall from time to time
specify in a notice delivered to the Company; provided that payments to be made
directly to the Issuing Bank as expressly provided herein and payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein (it being agreed that the Company will be deemed
to have satisfied their obligations with respect to payments referred to in this
proviso if they shall make such payments to the persons entitled thereto in
accordance with instructions provided by the Administrative Agent; the
Administrative Agent agrees to provide such instructions upon request, and the
Company will not be deemed to have failed to make such a payment if it shall
transfer such payment to an improper account or address as a result of the
failure of the Administrative Agent to provide proper instructions). The
Applicable Agent shall distribute any such payments received by it for the
account of any Lender or other Person promptly following receipt thereof at the
appropriate lending office or other address specified by such Lender or other
Person. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder of principal or
interest in respect of any Loan or LC Disbursement shall, except or otherwise
expressly provided herein, be made in the currency of such Loan or LC
Disbursement; all other payments hereunder and under each other Loan Document
shall be made in US Dollars. Any payment required to be made by an Agent
hereunder shall be deemed to have been made by the time required if such Agent
shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Agent to make such payment.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its
Loans or participations in LC Disbursements resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and
participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of their respective Loans and
participations in LC Disbursements and accrued interest thereon; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this

 

46



--------------------------------------------------------------------------------

paragraph shall not be construed to apply to any payment made by the Company
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

(c) Unless the Applicable Agent shall have received notice from the Company
prior to the date on which any payment is due for the account of all or certain
of the Lenders or the Issuing Bank hereunder that the Company will not make such
payment, the Applicable Agent may assume that the Company has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Company has not in fact made such payment,
then each of the applicable Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at a rate determined by
the Applicable Agent in accordance with banking industry practices on interbank
compensation.

(d) If any Lender shall fail to make any payment required to be made by it to
any Agent pursuant to this Agreement, then the Agents may, in their discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by them for the account of such Lender to satisfy such Lender’s
obligations to the Agents until all such unsatisfied obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Company is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable, direct, out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any Loan
Party is required to pay any additional amount to any Lender or any Governmental

 

47



--------------------------------------------------------------------------------

Authority for the account of any Lender pursuant to Section 2.17, (iii) any
Lender fails to approve any matter requiring the approval of all Lenders or such
Lender that has been approved by the Required Lenders or (iv) any Lender becomes
a Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, the Issuing Bank and the Swingline Lender), which consent shall not be
unreasonably withheld and (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee or the Company. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Applicable Agent and the assignee and that the Lender required
to make such assignment and delegation need not be a party thereto.

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) the facility fee shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(c) if any Swingline Exposure or LC Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender then:

(i) the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders ratably in accordance with their
respective Commitments but only to the extent that (i) the sum of all
Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the sum of all Non-Defaulting
Lenders’ Commitments and (ii) such reallocation does not result in the Revolving
Exposure of any Non-Defaulting Lender exceeding such Non-Defaulting Lender’s
Revolving Commitment;

 

48



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Bank the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(j) for so long as such
LC Exposure is outstanding;

(iii) if the Company shall cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable
pursuant to Section 2.12(a) to such Defaulting Lender (solely with respect to
the portion of such Defaulting Lender’s Commitment utilized by such LC Exposure)
and participation fees payable pursuant to Section 2.12(b) to such Defaulting
Lender with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend, renew or extend any Letter of Credit,
unless, in each case, the related exposure and the Defaulting Lender’s then
outstanding Swingline Exposure or LC Exposure, as applicable, will be fully
covered by the Revolving Commitments of the Non-Defaulting Lenders and/or cash
collateral provided by the Company in accordance with Section 2.20(c), and
participating interests in any such funded Swingline Loan or in any such issued,
amended, reviewed or extended Letter of Credit will be allocated among the
Non-Defaulting Lenders in a manner consistent with Section 2.20(c) (and such
Defaulting Lender shall not participate therein).

 

49



--------------------------------------------------------------------------------

(e) In the event that the Administrative Agent, the Company, the Swingline
Lender and the Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders as the Administrative Agent shall determine may be necessary
in order for such Revolving Lender to hold such Loans in accordance with its
Applicable Percentage.

(f) The provisions of this Section 2.20 shall not impair any right, remedy or
recourse that the Company may have against any Lender for breach of its
obligations hereunder.

Section 2.21. Loan Modification Offers. (a) Without limiting the ability of the
parties hereto to amend this Agreement as provided in Section 9.02, the Company
may on one or more occasions, by written notice to the Administrative Agent,
make one or more offers (each, a “Loan Modification Offer”) to all the Lenders
of one or more Classes (each Class subject to such a Loan Modification Offer, an
“Affected Class”) to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Company. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than 10 Business Days or more than 30 Business Days after the date of such
notice, unless otherwise agreed to by the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Company, each applicable Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless the Company shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that, in the case of any Loan Modification Offer
relating to Revolving Commitments or Revolving Loans, except as otherwise agreed
to by the Issuing Bank and the Swingline Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made

 

50



--------------------------------------------------------------------------------

Letter of Credit or Swingline Loan as between the commitments of such new
“Class” and the remaining Revolving Commitments shall be made on a ratable basis
as between the commitments of such new “Class” and the remaining Revolving
Commitments and (ii) the Revolving Availability Period and the Maturity Date, as
such terms are used in reference to Letters of Credit or Swingline Loans, may
not be extended without the prior written consent of the Issuing Bank and the
Swingline Lender.

ARTICLE III

Representations and Warranties

The Company represents and warrants as follows:

Section 3.01. Corporate Existence and Standing. The Company and each Subsidiary
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, except for failures which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
a material adverse effect on the rights or interests of the Lenders hereunder,
and has all requisite authority to conduct its business in each jurisdiction in
which the failure so to qualify could reasonably be expected to result in a
Material Adverse Effect.

Section 3.02. Authorization; No Violation. The Transactions are within each Loan
Party’s corporate or partnership powers, have been duly authorized by all
necessary corporate or partnership action and do not contravene (i) any Loan
Party’s charter, by-laws or other constitutive documents or (ii) any law or
contractual restriction binding on or affecting any Loan Party, except for
contraventions of contractual restrictions which individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect or a material adverse effect on the rights or interests of the Lender
hereunder.

Section 3.03. Governmental Consents. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body is required for the due execution, delivery and performance by
the Loan Parties of this Agreement or the other Loan Documents.

Section 3.04. Validity. This Agreement is, and the other Loan Documents when
executed and delivered will be, the legal, valid and binding obligations of the
Loan Parties party thereto, enforceable against such Loan Parties in accordance
with their respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and to the effect of general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

Section 3.05. Use of Proceeds. The Company will use the proceeds of the Loans
and the Letters of Credit only for the purposes specified in the preamble to
this Agreement.

 

51



--------------------------------------------------------------------------------

Section 3.06. Litigation. As of the date hereof, there is no pending or, to the
best of the knowledge of the Company, threatened action or proceeding affecting
the Company or any of its Subsidiaries before any court, Governmental Authority
or arbitrator, which could reasonably be expected to result in a Material
Adverse Effect, or which purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document.

Section 3.07. Financial Statements; No Material Adverse Change. (a) The
consolidated balance sheet of the Company and the Subsidiaries and the related
consolidated statements of income, shareholders’ equity and cash flows of the
Company and the Subsidiaries (i) as at December 31, 2012, and for the year then
ended, which financial statements are accompanied by the report of
PricewaterhouseCoopers LLC, and (ii) as at March 30, 2013, and for the fiscal
quarters and the portions of the fiscal year then ended, certified by the
Company’s chief financial officer, as heretofore furnished to the Lenders,
fairly present in all material respects the consolidated financial position of
the Company and the Subsidiaries as at such dates and their consolidated results
of operations, shareholders’ equity and cash flows for the periods then ended in
conformity with GAAP, subject to year-end adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b) As of the date hereof, there has been, since December 31, 2012, no Material
Adverse Effect.

Section 3.08. Investment Company Act. The Company is not an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed by it and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.10. ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

(b) The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87, as amended, or any successor standard) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of

 

52



--------------------------------------------------------------------------------

Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans by an amount that could
reasonably be expected to result in a Material Adverse Effect.

Section 3.11. Regulation U. Neither the Company nor any of the Subsidiaries is
engaged in the business of purchasing or carrying Margin Stock. The value of the
Margin Stock owned directly or indirectly by the Company and the Subsidiaries
which is subject to any arrangement hereunder described in the definition of
“indirectly secured” in Section 221.2 of Regulation U issued by the Board
represents less than 25% of the value of all assets of the Company and the
Subsidiaries subject to such arrangement. For the purpose of making the
calculation pursuant to the preceding sentence, to the extent consistent with
Regulation U, treasury stock shall be deemed not to be an asset of the Company
and its Subsidiaries.

Section 3.12. Environmental Matters. The operations of the Company and each
Subsidiary comply in all material respects with all Environmental Laws, the
noncompliance with which could reasonably be expected to result in a Material
Adverse Effect.

Section 3.13. Disclosure. None of the Confidential Information Memorandum or any
other information prepared and furnished by or on behalf of the Loan Parties to
any Agent or Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains or will contain as of the date thereof (or, in the case of
any such information that is not dated, the earliest date on which such
information is furnished to the Administrative Agent or any Lender) any material
misstatement of fact or omits or will omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

Section 3.14. Subsidiary Guarantors. The Subsidiary Guarantors include each
Subsidiary of the Company other than Excluded Subsidiaries and newly-acquired or
created Domestic Subsidiaries that are not yet required to have become
Subsidiary Guarantors under the definition of “Guarantee Requirement”.

Section 3.15. Anti-Corruption Laws and Sanctions. The Company has implemented
and will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their directors,
officers, employees and agents with applicable Anti-Corruption Laws and
Sanctions. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company or
any Subsidiary, is currently subject to any Sanctions that would, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect or to affect in any materially adverse manner any Lender. No Borrowing
will be made or Letter of Credit issued under this Agreement (A) for the purpose
of funding payments to any officer or employee of a

 

53



--------------------------------------------------------------------------------

Governmental Authority, or any Person controlled by a Governmental Authority, or
any political party, official of a political party, candidate for political
office, or anyone else acting in an official capacity, in violation of
applicable Anti-Corruption Laws, (B) for the purpose of financing the activities
of any Sanctioned Person or (C) for a purpose that would constitute or result in
a violation of Anti-Corruption Laws or Sanctions.

ARTICLE IV

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions has been
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Morgan, Lewis & Bockius, LLP, counsel for the Company,
substantially in the form of Exhibit C-1 and (ii) the general counsel of the
Company, substantially in the form of Exhibit C-2. Each Loan Party hereby
requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the formation, existence and good standing of the Loan Parties and the
authorization of the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by the chief financial officer of the Company,
confirming that the conditions set forth in paragraphs (a) and (b) of
Section 4.02 and in paragraphs (f) and (g) of this Section have been satisfied.

(e) The Administrative Agent, the Arrangers and each Lender shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent an invoice with respect thereto shall have been
received by the Company, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Company hereunder, under any other Loan Document, or under any
commitment letter or fee letter entered into in connection with the credit
facility established hereunder.

 

54



--------------------------------------------------------------------------------

(f) The Guarantee Requirement shall be satisfied.

(g) The Existing Credit Agreements shall have been terminated, all amounts
outstanding or accrued thereunder shall have been paid and all letters of credit
issued thereunder (other than the Existing Letters of Credit) shall have been
terminated or shall have expired.

(h) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions shall be satisfied (or waived pursuant to
Section 9.02) on or prior to July 16, 2013.

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of each Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, other than representations which are
given as of a particular date, in which case such representations shall be true
and correct as of that date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, and the application of the proceeds thereof, no Default shall have
occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Company covenants and agrees with the Lenders that it will:

 

55



--------------------------------------------------------------------------------

Section 5.01. Payment of Taxes, Etc. Pay and discharge, and cause each
Subsidiary to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its income, profit or property, and (ii) all material lawful
claims which, if unpaid, might by law become a lien upon its property; provided,
however, that neither the Company nor any Subsidiary shall be required to pay or
discharge any such tax, assessment, charge or claim which is being contested in
good faith and by proper proceedings and with respect to which the Company shall
have established appropriate reserves in accordance with GAAP.

Section 5.02. Preservation of Existence, Etc. Preserve and maintain, and cause
each Subsidiary to preserve and maintain, its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except to the extent that failures to keep in effect such rights,
licenses, permits, privileges, franchises and, in the case of Subsidiaries only,
legal existence could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution not
prohibited under Section 6.04.

Section 5.03. Compliance with Laws, Etc. Comply, and cause each Subsidiary to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, all
Environmental Laws), noncompliance with which could reasonably be expected to
result in a Material Adverse Effect.

Section 5.04. Keeping of Books. Keep, and cause each Subsidiary to keep, proper
books of record and account in all material respects, in which full and correct
entries shall be made of all financial transactions and the assets and business
of the Company and each Subsidiary in accordance with GAAP consistently applied.

Section 5.05. Inspection. Permit, and cause each Subsidiary to permit, the
Administrative Agent, and its representatives and agents, to inspect any of the
properties, corporate books and financial records of the Company and its
Subsidiaries, to examine and make copies of the books of account and other
financial records of the Company and its Subsidiaries, and to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with, and to
be advised as to the same by, their respective officers or directors, at such
reasonable times and upon reasonable advance notice during normal business hours
and intervals as the Administrative Agent may reasonably designate.

Section 5.06. Reporting Requirements. Furnish to the Administrative Agent for
distribution to each Lender:

(a) As soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Company (or, if earlier,
within 15 days after the date required to be filed with the Securities and
Exchange Commission, without giving effect to any extension of the time for
filing), a consolidated balance sheet of the Company and the consolidated
Subsidiaries as

 

56



--------------------------------------------------------------------------------

of the end of such quarter and consolidated statements of income and changes in
financial position (or consolidated statement of cash flow, as the case may be)
of the Company and the consolidated Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of the Company as presenting fairly, in
all material respects, the consolidated financial position and the consolidated
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of the end of and for such fiscal quarter and such portion of
such fiscal year in accordance with GAAP;

(b) As soon as available and in any event within 105 days after the end of each
fiscal year of the Company (or, if earlier, within 15 days after the date
required to be filed with the Securities and Exchange Commission, without giving
effect to any extension of the time for filing), an audited consolidated balance
sheet of the Company and the consolidated Subsidiaries as of the end of such
year and audited consolidated statements of income and stockholder’s equity and
changes in financial position of the Company and the consolidated Subsidiaries
for such fiscal year and accompanied by a report of PricewaterhouseCoopers LLC,
independent registered public accounting firm of the Company, or other
independent registered public accounting firm of nationally recognized standing,
on the results of their examination of such consolidated annual financial
statements of the Company and the consolidated Subsidiaries, which report shall
be reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, or shall be otherwise
reasonably acceptable to the Required Lenders;

(c) Promptly after the sending or filing thereof, copies of all financial
information, reports and proxy materials the Company files with the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended,
including, without limitation, all such reports that disclose material
litigation pending against the Company or any Subsidiary or any material
noncompliance with any Environmental Law on the part of the Company or any
Subsidiary;

(d) Together with each delivery of financial statements pursuant to clause (a)
or (b) above, a certificate signed by the chief financial officer of the Company
(A) stating that no Default exists or, if any does exist, stating the nature and
status thereof and describing the action the Company proposes to take with
respect thereto, (B) demonstrating, in reasonable detail, the calculations used
by such officer to determine compliance with the financial covenants contained
in Sections 6.07 and 6.08 and (C) identifying the Subsidiaries, if any, that are
“Excluded Subsidiaries” under clause (c) of the definition of such term;

(e) With respect to each fiscal year for which the Company shall have an
aggregate Unfunded Liability of $20,000,000 or more for all of its single
employer Plans covered by Title IV of ERISA and all Multiemployer Plans covered
by Title IV of ERISA to which the Company has an obligation to

 

57



--------------------------------------------------------------------------------

contribute, as soon as available, and in any event within ten months after the
end of such fiscal year, a statement of Unfunded Liabilities of each such Plan
or Multiemployer Plan, certified as correct by an actuary enrolled in accordance
with regulations under ERISA and a statement of estimated Withdrawal Liability
as of the most recent plan year end as customarily prepared by the trustees
under the Multiemployer Plans to which the Company has an obligation to
contribute;

(f) As soon as possible, and in any event within 30 days after the occurrence of
each event the Company knows is or may be a reportable event (as defined in
Section 4043 of ERISA, but excluding any reportable event with respect to which
the 30 day reporting requirement has been waived) with respect to any Plan or
Multiemployer Plan with an Unfunded Liability in excess of $20,000,000, a
statement signed by the chief financial officer of the Company describing such
reportable event and the action which the Company proposes to take with respect
thereto;

(g) As soon as possible, and in any event within five Business Days after a
Responsible Officer of the Company shall become aware of the occurrence of each
Default, which Default is continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default or event and the action which the Company proposes to take with respect
thereto;

(h) From time to time, such other information as to the business and financial
condition of the Company and the Subsidiaries and their compliance with the Loan
Documents as any Agent, or any Lender through the Administrative Agent, may
reasonably request; and

(i) Promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

Information required to be delivered to the Administrative Agent for
distribution to the Lenders pursuant to this Section shall be deemed to have
been so delivered or distributed, as the case may be, (i) on the date on which
such information, or one or more annual or quarterly reports containing such
information, shall have been delivered to the Administrative Agent and posted by
the Administrative Agent on an IntraLinks or similar website to which the
Lenders have been granted access or (ii) in the case of information referred to
in paragraphs (a), (b) and (c) of this Section, on the date on which the Company
provides notice to the Administrative Agent that such information is available
(A) on the website of the Securities and Exchange Commission at
http://www.sec.gov or (B) on the Company’s website at http://www.waters.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

 

58



--------------------------------------------------------------------------------

Section 5.07. Use of Proceeds and Letters of Credit. Use the proceeds of
Borrowings hereunder and the Letters of Credit for the purposes referred to in
the recitals to this Agreement, and not for any purpose that would entail a
violation of any applicable law or regulation (including, without limitation,
Regulations U and X of the Board).

Section 5.08. Guarantee Requirement. Cause the Guarantee Requirement to be
satisfied at all times.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Company covenants and agrees with the Lenders that it will
not:

Section 6.01. Subsidiary Debt. Permit any Subsidiary that is not a Subsidiary
Guarantor to create, incur, assume or permit to exist any Debt, except:

(a) Debt created hereunder;

(b) Debt to the Company or any other Subsidiary; and

(c) other Debt; provided that the sum of (without duplication) (i) the principal
amount of all Debt permitted by this clause (c), (ii) the principal amount of
all Debt secured by Liens permitted by Section 6.02 and (iii) all Attributable
Debt in respect of Sale and Leaseback Transactions (other than Sale and
Leaseback Transactions entered into at the time the property subject thereto is
acquired or within 90 days thereafter) permitted by Section 6.03 does not at any
time exceed the greater of $180,000,000 or 15% of Consolidated Net Tangible
Assets.

Section 6.02. Liens Securing Debt. Create, incur, assume or permit to exist, or
permit any Subsidiary to create, incur, assume or permit to exist, any Lien on
any property or asset now owned or hereafter acquired by it securing Debt
unless, after giving effect thereto, the sum of (without duplication) (i) all
Debt secured by all such Liens, (ii) the principal amount of all Debt of
Subsidiaries that are not Subsidiary Guarantors permitted by Section 6.01(c) and
(iii) all Attributable Debt in respect of Sale and Leaseback Transactions (other
than Sale and Leaseback Transactions entered into at the time the property
subject thereto is acquired or within 90 days thereafter) permitted by
Section 6.03 does not at any time exceed the greater of $180,000,000 or 15% of
Consolidated Net Tangible Assets. For the purpose of this Section 6.02, Treasury
Stock to the extent constituting Margin Stock shall be deemed not to be an asset
of the Company and its Subsidiaries.

 

59



--------------------------------------------------------------------------------

Section 6.03. Sale and Leaseback Transactions. Enter into or be party to, or
permit any Subsidiary to enter into or be party to, any Sale and Leaseback
Transaction (other than any Sale and Leaseback Transaction entered into at the
time the property subject thereto is acquired or within 90 days thereafter)
unless after giving effect thereto the sum of (without duplication) (i) all
Attributable Debt permitted by this Section, (ii) the principal amount of all
Debt of Subsidiaries that are not Subsidiary Guarantors permitted by
Section 6.01(c) and (iii) the principal amount of all Debt secured by Liens
permitted by Section 6.02(i) does not exceed the greater of $180,000,000 or 15%
of Consolidated Net Tangible Assets.

Section 6.04. Merger, Consolidation, Etc. (a) In the case of the Company, merge
or consolidate with or into, or transfer or permit the transfer of all or
substantially all its consolidated assets to, any Person (including by means of
one or more mergers or consolidations of or transfers of assets by
Subsidiaries), except that the Company may merge or consolidate with any US
Corporation if (i) the Company shall be the surviving corporation in such merger
or consolidation, (ii) immediately after giving effect thereto no Default shall
have occurred and be continuing and (iii) the Company shall be in compliance
with the covenants set forth in Sections 6.07 and 6.08 as of and for the most
recently ended period of four fiscal quarters for which financial statements
shall have been delivered pursuant to Section 5.06, giving pro forma effect to
such merger or consolidation and any related incurrence of Debt as if they had
occurred at the beginning of such period, and the Administrative Agent shall
have received a certificate of the chief financial officer of the Company
setting forth computations demonstrating such compliance.

(b) In the case of any Material Subsidiary, merge or consolidate with or into,
or transfer all or substantially all its assets to, any Person, except that
(i) any Material Subsidiary may merge into or transfer all or substantially all
its assets to the Company, (ii) any Material Subsidiary may merge or consolidate
with or transfer all or substantially all its assets to any Subsidiary; provided
that if either constituent corporation in such merger or consolidation, or the
transferor of such assets, shall be a Subsidiary Guarantor, then the surviving
or resulting corporation or the transferee of such assets, as the case may be,
must be or at the time of such transaction become a Subsidiary Guarantor and
(iii) so long as, at the time of and immediately after giving effect to such
transaction, no Default shall have occurred and be continuing, any Material
Subsidiary may merge or consolidate with or transfer all or substantially all
its assets to any Person other than the Company or a Subsidiary so long as such
transaction would not be prohibited by paragraph (a)(iii) above. Notwithstanding
the foregoing, nothing in this paragraph shall (a) so long as, at the time of
and immediately after giving effect to such transaction, no Event of Default
shall have occurred and be continuing, prohibit the Company or any Subsidiary
from (i) transferring any assets of such Person to acquire Foreign Subsidiaries,
(ii) making capital or working capital contributions to Foreign Subsidiaries in
the ordinary course of business, or (iii) selling or otherwise disposing of
assets to a Foreign Subsidiary on arm’s-length terms (as determined in good
faith by the Company or the applicable Subsidiary) or (b) require any Foreign
Subsidiary to become a Subsidiary Guarantor hereunder.

 

60



--------------------------------------------------------------------------------

(c) In the case of the Company, permit any Domestic Subsidiary to become a
subsidiary of a Foreign Subsidiary; provided that nothing in this paragraph
shall prevent the Company from acquiring, directly or indirectly, any Person
that at the time of and immediately after giving effect to such acquisition
would constitute a Foreign Subsidiary and would own any Domestic Subsidiary not
acquired by it in contemplation of such acquisition; provided further that
nothing in this paragraph shall prevent Subsidiaries, if any, that are “Excluded
Subsidiaries” under clause (c) of the definition of such term from becoming
subsidiaries of Foreign Subsidiaries.

For purposes of this Section 6.04, Treasury Stock to the extent constituting
Margin Stock shall be deemed not to be an asset of the Company.

Section 6.05. Change in Business. Fail to be engaged in the business conducted
by the Company and the Subsidiaries on the date hereof to an extent such that
the character of the business conducted by the Company and the Subsidiaries on
the date hereof, taken as a whole, shall be materially changed.

Section 6.06. Certain Restrictive Agreements. Enter into, or permit any
Subsidiary to enter into, any contract or other agreement that would limit the
ability of any Subsidiary to pay dividends or make loans or advances to, or to
repay loans or advances from, the Company or any other Subsidiary, other than
(i) customary non-assignment provisions in any lease or sale agreement relating
to the assets that are the subject of such lease or sale agreement, (ii) any
restriction binding on a Person acquired by the Company at the time of such
acquisition, which restriction is applicable solely to the Person so acquired
and its subsidiaries and was not entered into in contemplation of such
acquisition, (iii) in connection with any secured Debt permitted under
Section 6.02, customary restrictions on the transfer of the collateral securing
such Debt and (iv) customary restrictions agreed to by any Subsidiary in
connection with any Debt of such Subsidiary permitted under Section 6.01.

Section 6.07. Leverage Ratio. Permit the Leverage Ratio as of the end of any
fiscal quarter to exceed 3.50:1.00.

Section 6.08. Interest Coverage Ratio. Permit the Interest Coverage Ratio as of
the end of any fiscal quarter for any period of four consecutive fiscal quarters
to be less than 3.50:1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) The Company shall fail to pay (i) any amount of principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when due hereunder or
(ii) any interest, fee or other amount due hereunder and such default shall
continue for five days; or

 

61



--------------------------------------------------------------------------------

(b) Any representation or warranty made or deemed made by the Company or any
other Loan Party (or any of their respective officers) in connection with this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; provided, however, that no Event of
Default shall be deemed to exist by reason of the incorrectness of any
representation or warranty after such incorrectness shall have been cured (other
than by disclosure, which shall not be deemed to cure any breach of a
representation or warranty); or

(c) The Company shall fail to maintain its corporate, limited liability company
or partnership existence as required by Section 5.02, or the Company shall fail
for five Business Days to comply with Section 5.06(g), or the Company or any
Subsidiary shall fail to perform or observe any term, covenant or agreement
contained in Section 5.07 or Article VI of this Agreement on its part to be
performed or observed; or

(d) The Company or any Subsidiary shall (i) fail to perform or observe any other
term, covenant or agreement contained in this Agreement or any other Loan
Document on its part to be performed or observed (other than those failures or
breaches referred to in paragraphs (a), (b) and (c) above) and any such failure
shall remain unremedied for 30 days after written notice thereof has been given
to the Company by the Administrative Agent or the Required Lenders; or

(e) The Company or any Subsidiary shall fail to pay any amount of principal of,
interest on or premium with respect to, Material Debt (other than the Loans)
when due (whether at scheduled maturity or by required prepayment, acceleration,
demand or otherwise) and such failure shall continue beyond the applicable grace
period, if any, specified in the agreement or instrument governing such Debt, or
any other event shall occur or condition shall exist with respect to Material
Debt (other than the Loans) of the Company or such Subsidiary if the effect of
such other event or condition is to cause, or to permit the holder or holders of
such debt (or any trustee or agent on their behalf) to cause, such Material Debt
to become due, or to require such Material Debt to be prepaid or repurchased,
prior to the stated maturity thereof; or

(f) The Company or any Subsidiary shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally; or

(g) The Company or any Subsidiary shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Company or such Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debt under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property; or the
Company or any such Subsidiary shall take corporate action to authorize any of
the actions set forth above in this paragraph (g); provided that, in the case of
any such

 

62



--------------------------------------------------------------------------------

proceeding filed or commenced against the Company or any Subsidiary, such event
shall not constitute an “Event of Default” hereunder unless either (i) the same
shall have remained undismissed or unstayed for a period of 60 days, (ii) an
order for relief shall have been entered against the Company or such Subsidiary
under the federal bankruptcy laws as now or hereafter in effect or (iii) the
Company or such Subsidiary shall have taken corporate action consenting to,
approving or acquiescing in the commencement or maintenance of such proceeding;
or

(h) Any judgment or judgments for the payment of money in excess of $20,000,000
in the aggregate for all such judgments shall be rendered against the Company or
one or more Subsidiaries and (i) enforcement proceedings shall have been
commenced by any creditor upon such judgments or (ii) there shall be any period
of 10 consecutive days during which stays of enforcement of such judgments, by
reason of pending appeals or otherwise, shall not be in effect; or

(i) Either (i) the PBGC shall terminate any single-employer Plan (as defined in
Section 4001(b)(2) of ERISA) that provides benefits for employees of the Company
or any Subsidiary and such plan shall have an Unfunded Liability in an amount in
excess of $20,000,000 at such time or (ii) Withdrawal Liability shall be
assessed against the Company or any Subsidiary in connection with any
Multiemployer Plan (whether under Section 4203 or Section 4205 of ERISA) and
such Withdrawal Liability shall be an amount in excess of $20,000,000; or

(j) the guarantee of any Subsidiary Guarantor under the Subsidiary Guarantee
Agreement or the Obligations of the Loan Parties under any Loan Document shall
not be (or shall be asserted by the Company or any Subsidiary Guarantor not to
be) valid or in full force and effect; or

(k) a Change of Control shall have occurred.

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Company,
(i) declare the obligation of each Lender to make Loans and of the Issuing Bank
to issue Letters of Credit hereunder to be terminated, whereupon the same shall
forthwith terminate and/or (ii) declare the Loans, all interest accrued and
unpaid thereon and all other amounts outstanding or accrued under this Agreement
to be forthwith due and payable, whereupon the Loans, all such accrued interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Company. In the event of the occurrence of an
Event of Default under clause (g) of this Article VII, (A) the obligation of
each Lender to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall automatically be terminated and (B) the Loans, all interest
accrued and unpaid thereon and all other amounts outstanding or accrued under
this Agreement shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Company.

 

63



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

In order to expedite the transactions contemplated by this Agreement, the
Persons named in the heading of this Agreement (and their successors) are hereby
appointed to act as Administrative Agent and London Agent under the Loan
Documents on behalf of the Lenders and the Issuing Bank. Each of the Lenders,
each assignee of any Lender and the Issuing Bank hereby irrevocably authorizes
the Agents to take such actions on their behalf and to exercise such powers as
are delegated to the Agents by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto. The Agents are
hereby expressly authorized by the Lenders and the Issuing Bank, without hereby
limiting any implied authority, (a) to receive on behalf of the Lenders and the
Issuing Bank all payments of principal of and interest on the Loans and all
other amounts due to the Lenders or the Issuing Bank hereunder, and promptly to
distribute to each Lender or the Issuing Bank its proper share of each payment
so received; (b) to give notice on behalf of each of the Lenders to the Company
of any Event of Default of which the Administrative Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by the Company or any other Loan Party pursuant to this Agreement or the other
Loan Documents as received by the Administrative Agent.

With respect to the Loans made by it hereunder, each Agent in its individual
capacity and not as Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Agent, and the Agents
and their Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder and without any duty to account
therefor to the Lenders or Issuing Bank.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) Agents shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that such Agent is required to exercise as directed upon receipt
of notice in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Agent shall believe in good
faith to be necessary, under the circumstances as provided in the Loan
Documents), provided that the Agent shall not be required to take any action
that, in its opinion, could expose the Agent to liability or be contrary to any
Loan Document or applicable law, rule or regulation, and (c) except as expressly
set forth in the Loan Documents, Agents shall not have any duty to disclose, and
Agents shall not be liable for the failure to disclose, any information relating
to the Company or any of its Subsidiaries or other Affiliates thereof that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity. Agents shall not be liable for any action

 

64



--------------------------------------------------------------------------------

taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith to be necessary, under
the circumstances as provided in the Loan Documents) or in the absence of its
own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and non-appealable judgment. Agents shall not
be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by the Company, and Agents shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent by the proper Person (whether or not such Person in
fact meets the requirements set forth in the Loan Documents for being the
signatory or sender thereof). Each Agent also may rely, and shall not incur any
liability for relying, upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person (whether or not such Person in
fact meets the requirements set forth in the Loan Documents for being the
signatory or sender thereof), and may act upon any such statement prior to
receipt of written confirmation thereof. Each Agent may consult with legal
counsel (who may be counsel for the Company), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Company. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted

 

65



--------------------------------------------------------------------------------

such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. After the Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or related agreement or any document furnished hereunder or
thereunder.

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Agents or the Lenders on the Effective Date.

None of the Arrangers, the Syndication Agents or the Documentation Agents shall
have any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender or as Agents or Issuing
Bank), but all such Persons shall have the benefit of the indemnities provided
for hereunder.

ARTICLE IX

Miscellaneous

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
communication as contemplated by paragraph (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

 

66



--------------------------------------------------------------------------------

(i) if to the Company, to 34 Maple Street, Milford, Massachusetts, 01757,
Attention of John Lynch (Fax No. (508) 482-2249);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, IL 60603, Attention of Sabana Johnson (eFax No.
(888) 292-9533, Telephone No. (312) 385-7102), email:
sabana.n.johnson@jpmorgan.com, jpm.agency.servicing.4@jpmorgan.com,;

(iii) if to the London Agent, to it at J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, Floor 06, London, E14 5JP, United Kingdom, Attention of
Lisa Thanh (,Telephone No. +44-207-1348207), email: lisa.thanh@jpmchase.com,
loan_and_agency_london@jpmorgan.com; with a copy to the Administrative Agent as
provided in paragraph (ii) above;

(iv) if to the Issuing Bank, to it at the JPMorgan Chase Bank, N.A., 131 South
Dearborn, Floor 5, Chicago, IL 60603, Attention of Katherine Moses (Fax No.
(312) 233-2266, Telephone No. (800) 634-1969), email:
jpm.standbylc.ccb@jpmorgan.com; and

(v) if to any Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (or, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders and Issuing Bank hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved in writing by
the Applicable Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or the Issuing Bank if such Lender or Issuing
Bank, as applicable, has notified the Applicable Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Applicable Agent or the Company may be delivered or
furnished by electronic communications pursuant to procedures approved in
writing by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other applicable Person.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02. Waivers; Amendments. (a) No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or

 

67



--------------------------------------------------------------------------------

partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time.

(b) Except as provided in Sections 2.10 and 2.21, none of this Agreement, or any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
(1) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Company and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (2) no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan, LC Disbursement or reimbursement obligation of the Company with
respect to any Letter of Credit (“Reimbursement Obligation”) or reduce the rate
of interest thereon (other than as a result of waiving the applicability of any
post-default increase in interest rates and other than as a result of any change
to any component definition of the term “Leverage Ratio” herein), or reduce any
fees payable hereunder, without the written consent of each Lender adversely
affected thereby, (iii) postpone the date of any scheduled payment of the
principal amount of any Loan, LC Disbursement or Reimbursement Obligation, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, in each case, without the written consent of each Lender
adversely affected thereby, (iv) change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender adversely affected thereby, or alter the manner
in which payments or prepayments of principal, interest or other amounts
hereunder shall be applied as among Lenders or Types of Loans without the
written consent of each Lender adversely affected thereby, (v) change any of the
provisions of this Section or the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document

 

68



--------------------------------------------------------------------------------

specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be) or (vi) change
any provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of any
Class differently than those of Lenders holding Loans of any other Class without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each adversely affected Class; provided further
that (A) no such agreement shall amend, modify or otherwise affect the rights or
duties of any Agent or the Issuing Bank hereunder or under any other Loan
Document without the prior written consent of such Agent or the Issuing Bank, as
the case may be, and, without limiting the foregoing, any amendment or other
modification of Section 2.20 shall require the prior written consent of such
Agent and the Issuing Bank, and (B) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders of one Class (but not the Lenders of any other Class)
may be effected by an agreement or agreements in writing entered into by the
Company and requisite percentage in interest of the affected Class of Lenders.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be affected by such amendment, waiver or other modification.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement or the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of any counsel) incurred by any
Agent, and, following and during the continuance of an Event of Default, the
Issuing Bank and/or any Lender, in connection with the enforcement or protection
of its rights in connection with any Loan Document, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

The Company shall indemnify each Agent, each Arranger, each Syndication Agent,
each Documentation Agent, the Issuing Bank and each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, liabilities and reasonable out-of-pocket costs or expenses, including
the reasonable fees, charges and disbursements of any

 

69



--------------------------------------------------------------------------------

counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) any transaction or
proposed transaction (whether or not consummated) in which any proceeds of any
borrowing hereunder are applied or proposed to be applied, directly or
indirectly, by the Company or any Subsidiary, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (iii) the execution, delivery or performance by
the Company and the Subsidiaries of the Loan Documents, or any actions or
omissions of the Company or any Subsidiary in connection therewith (and, in the
case of any such loss, liability, cost or expense arising out of any litigation,
investigation or other proceeding, regardless of whether such proceeding shall
have been commenced by the Company, any Subsidiary of the Company or any other
Person or whether any Indemnitee shall be a party thereto); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, liabilities, costs or expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

(b) To the extent that the Company fails to pay any amount required to be paid
by it to any Agent or the Issuing Bank or any of their Related Parties under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent or the Issuing Bank, or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed loss, liability, cost or expense, as the case may
be, was incurred by or asserted against such Agent or the Issuing Bank (or such
Related Party) in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum (without
duplication) of the total Exposures and unused Commitments at the time.

(c) To the extent permitted by applicable law, the Company shall not assert, and
the Company hereby waives, any claim against any Indemnitee, on any theory of
liability, (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), or (ii) for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(d) All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Company of a reasonably detailed invoice therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Company may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written

 

70



--------------------------------------------------------------------------------

consent of each Lender (and any attempted assignment or transfer by the Company
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, Participants (to the extent
provided in paragraph (e) of this Section), the Arrangers, the Syndication
Agents, the Documentation Agents and the Related Parties of the Agents, the
Arrangers, the Syndication Agents, the Documentation Agents and the Issuing Bank
and the Lenders (including any Affiliate of the Issuing Bank that issues any
Letter of Credit)) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans or other amounts at the time owing to it) other than
to a Defaulting Lender, to any natural person or to the Company or any of its
Affiliates; provided that (i) except in the case of an assignment to a Lender,
the Administrative Agent (and in the case of an assignment of all or a portion
of a Revolving Commitment or any Lender’s obligations in respect of its LC
Exposure, the Issuing Bank) and, except (A) in the case of an assignment to a
Lender, an Affiliate of a Lender or a Related Fund of any Lender or (B) if an
Event of Default shall have occurred and be continuing, the Company, must give
their prior written consent to such assignment (provided, that (x) no such
consent shall be unreasonably withheld or delayed and (y) the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received notice thereof), (ii) unless an event of default has occurred
and is continuing, except in the case of an assignment to a Lender, an Affiliate
of a Lender or a Related Fund of any Lender or an assignment of the entire
remaining amount of the assigning Lender’s Commitments and outstanding Loans,
the amount of the Commitments and outstanding Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000 unless each of the Company and the
Administrative Agent otherwise consent, (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, and
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto

 

71



--------------------------------------------------------------------------------

but shall continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17
and 9.03). At the time of any assignment, the assignee shall provide to the
Company the documentation described in Section 2.17(f). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Company, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and records of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Company or the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities other than a Defaulting Lender (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that (A) such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement and (B) such
Participant shall be bound by the provisions of Section 9.12 as if such
Participant were a Lender; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i), (ii), (iii) or
(vi) of the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Company agrees that each
Participant shall be

 

72



--------------------------------------------------------------------------------

entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.08 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
comply with Section 2.17(e) as though it were a Lender. A Participant shall
receive all information delivered under or in connection with this Agreement
directly from the Lender from which it shall have purchased its participation,
and the Company shall not have any obligation to furnish any such information
directly to any Participant.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or, in the case of a Lender that is an investment fund, to the
trustee under the indenture to which such fund is a party, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein or in any other Loan Document or in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this Agreement and any other Loan Document and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the

 

73



--------------------------------------------------------------------------------

time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17, 9.03 and 9.12 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof. Provided, however, that the
provisions of Section 9.12 shall expire two years after the later of (i) the
repayment of the Loans and the expiration or termination of the Letters of
Credit and the Commitments and (ii) the termination of this Agreement.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter entered into in connection with the
credit facilities established hereunder and any commitment advices submitted in
connection therewith (but do not supersede any other provisions of any such
commitment letter or any fee letter entered into in connection with the credit
facilities established hereunder). Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the

 

74



--------------------------------------------------------------------------------

account of the Company against any of and all the obligations of the Company now
or hereafter existing under this Agreement held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, Issuing Bank or Affiliate
may have.

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Company hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan in the City of New York and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Company or
its properties in the courts of any jurisdiction.

(c) The Company hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON

 

75



--------------------------------------------------------------------------------

CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each Agent, the Issuing Bank and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, members, partners, officers, employees and agents, including
accountants, legal counsel and other advisors, to Related Funds’ directors and
officers and to any direct or indirect contractual counterparty in swap
agreements (it being understood that each Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including (i) any self-regulatory authority, such as the
National Association of Insurance Commissioners and (ii) in connection with a
pledge or assignment permitted under Section 9.04(g)), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) to the extent required or
advisable in the judgment of counsel in connection with any suit, action or
proceeding relating to the enforcement of rights of the Agents or the Lenders
against the Company under this Agreement or any other Loan Document, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section of which
such Agent or such Lender is aware or (ii) becomes available to such Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Company other than as a result of a breach of this Section of which such
Agent or such Lender is aware. For the purposes of this Section, “Information”
means all information received from the Company relating to the Company or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company other than as a result of a breach of this
Section of which the Administrative Agent or such Lender is aware. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

76



--------------------------------------------------------------------------------

Section 9.13. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Company in respect of any sum due to any party hereto
or any holder of the obligations owing hereunder (the “Applicable Creditor”)
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such loss. The obligations of the Company contained in this Section 9.13 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

Section 9.14. Release of Subsidiary Guarantors. Notwithstanding any contrary
provision herein or in any other Loan Document, if the Company shall request the
release under the Subsidiary Guarantee Agreement of any Subsidiary to be sold or
otherwise disposed of (including through the sale or disposition of any
Subsidiary owning any such Subsidiary) to a Person other than the Company or a
Subsidiary in a transaction permitted under the terms of this Agreement and
shall deliver to the Administrative Agent a certificate to the effect that such
sale or other disposition will comply with the terms of this Agreement, the
Administrative Agent, if satisfied that the applicable certificate is correct,
shall, without the consent of any Lender, execute and deliver all such
instruments, releases or other agreements, and take all such further actions, as
shall be necessary to effectuate the release of such Subsidiary at the time of
or at any time after the completion of such sale or other disposition.

Section 9.15. USA PATRIOT Act. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the USA PATRIOT
Act.

Section 9.16. No Fiduciary Relationship. The Company agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Company and its Affiliates, on the one hand, and
the Agents, the Lenders, the Issuing Banks and their Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agents, the Lenders, the
Issuing Banks or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

 

77



--------------------------------------------------------------------------------

Section 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company or either Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Company and the Agents that (i) it
has developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.

(b) The Company and each Lender acknowledges that, if information furnished by
the Company pursuant to or in connection with this Agreement is being
distributed by the Agents through IntraLinks/IntraAgency, SyndTrak or another
website or other information platform (the “Platform”), (i) the Agents shall
post any information that the Company has indicated as containing MNPI solely on
that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Company has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Agents shall post such information solely on that portion of
the Platform as is designated for Private Side Lender Representatives. The
Company agrees to clearly designate all information provided to the Agents by or
on behalf of the Company that is suitable to be made available to Public Side
Lender Representatives, and the Administrative Agent shall be entitled to rely
on any such designation by the Company without liability or responsibility for
the independent verification thereof.

[signatures follow]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WATERS CORPORATION,

by  

          /s/ John A. Ornell           Name:   John A. Ornell   Title:  

Chief Financial Officer and Vice

President – Finance and

Administration, Assistant Treasurer

and Assistant Secretary

 

 

 

 

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NA., individually and as Administrative Agent, Issuing Bank
and Swingline Lender,

by  

          /s/ D. Scott Farquhar           Name:   D. Scott Farquhar   Title:  
Senior Vice President

 

J.P. MORGAN EUROPE LIMITED, as London Agent,

by  

          /s/ Altan Kayaalp           Name:   Altan Kayaalp   Title:   Executive
Director

 

 

 

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: Bank of America, N.A.

by:  

    /s/ Linda Alto           Name:   Linda Alto   Title:   Senior Vice President

 

by:

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: HSBC Bank USA, National Association

by:  

    /s/ Kenneth V. McGraime   Name:   Kenneth V. McGraime   Title:   SVP,
Commercial Executive

 

by:  

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: RBS Citizens, N.A.

by:  

    /s/ Patrick Keffer   Name:   Patrick Keffer   Title:   Senior Vice President

 

by:  

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

by:  

          /s/ Jaime Sussman   Name:   Jaime Sussman   Title:   Vice President

 

by:  

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: US Bank, National Association

by:  

    /s/ Michael West   Name:   Michael West   Title:   Vice President

 

by:  

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: TD Bank, N.A.

by:  

    /s/ Steve Levi   Name:   Steve Levi   Title:   Senior Vice President

 

by:  

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: Mizuho Corporate Bank (USA)

by:  

    /s/ Raymond Ventura           Name:   Raymond Ventura   Title:   Deputy
General Manager

 

by:  

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: DNB Bank ASA, New York Branch

by:  

    /s/ Bjorn E. Hammerstad           Name:   Bjorn E. Hammerstad   Title:  
Senior Vice President

 

by:  

    /s/ Kristie Li           Name:   Kristie Li   Title:   First Vice President

 

LENDER: DNB Bank ASA, Grand Cayman Branch

by:  

    /s/ Bjorn E. Hammerstad           Name:   Bjorn E. Hammerstad   Title:  
Senior Vice President

 

by:  

    /s/ Kristie Li           Name:   Kristie Li   Title:   First Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: Barclays Bank plc

by:  

    /s/ Alicia Borys           Name:   Alicia Borys   Title:   Vice President

 

by:  

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: KeyBank National Association

by:  

    /s/ Robert W. Boswell           Name:   Robert W. Boswell   Title:   Senior
Vice President

 

by:  

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: The Bank of New York Mellon

by:  

    /s/ Donald G. Cassidy, Jr.           Name:   Donald G. Cassidy, Jr.   Title:
  Managing Director

 

by:  

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: The Huntington National Bank

by:  

    /s/ Jared Shaner           Name:   Jared Shaner   Title:   Assistant Vice
President

 

by:  

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: RB International Finance (USA) LLC

by:  

    /s/ Randall Abrams           Name:   Randall Abrams   Title:   Vice
President

 

by:

    /s/ Peter Armieri           Name:   Peter Armieri   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER:  

The Governor and Company of the

Bank of Ireland

by:  

    /s/ Wendy Hobson           Name:   Wendy Hobson   Title:   Authorized
Signatory

 

by:  

    /s/ John Goggin           Name:   John Goggin   Title:   Authorized
Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: The Northern Trust Company

by:  

    /s/ Don Kim           Name:   Don Kim   Title:   Second Vice President

 

by:  

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: People’s United Bank

by:  

    /s/ Robert Hazard           Name:   Robert Hazard   Title:   Senior Vice
President

 

by:  

      Name:     Title:  